Citation Nr: 1414107	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-26 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a cardiac disability.

2.  Entitlement to service connection for phrenic nerve paralysis, to include as secondary to atrial fibrillation.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a cardiac disability.

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for phrenic nerve paralysis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to March 1976.

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for atrial fibrillation as new and material evidence had not been submitted and denied entitlement to service connection for a phrenic nerve injury.

In a June 2010 statement (VA Form 21-4138), the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  He subsequently clarified that he wished to attend a Board hearing before a Veterans Law Judge at the RO by videoconference.

The Veteran testified before the undersigned at a September 2011 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

The February 2009 rating decision from which the current appeal originates only denied the Veteran's petition to reopen the claim of service connection for a cardiac disability and denied entitlement to service connection for phrenic nerve paralysis. The Veteran subsequently contended that he was entitled to benefits under the provisions of 38 U.S.C.A. § 1151 for a cardiac disability and phrenic nerve paralysis, but no rating decision denying the 1151 claim was ever issued.  Nevertheless, the RO included the laws pertaining to 38 U.S.C.A. § 1151 claims and a discussion as to why the Veteran was not entitled to benefits under that statute for his cardiac disability and phrenic nerve paralysis in a May 2010 statement of the case. In his June 2010 substantive appeal (VA Form 9), the Veteran again contended that he was entitled to benefits under 38 U.S.C.A. § 1151 and the RO further explained why he was not entitled to such benefits in an April 2011 supplemental statement of the case.  Also, during the September 2011 hearing, the Veteran provided testimony pertinent to his 1151 claim and the undersigned acknowledged that consideration would be given to whether benefits were warranted under the provisions of 38 U.S.C.A. § 1151.

Thus, since both the RO and the Board have taken actions that would lead the Veteran to believe that the issues of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a cardiac disability and phrenic nerve paralysis are on appeal, the Board will accept jurisdiction over these issues.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

The case was remanded in April 2013 for additional development; it is again before the Board for further appellate review.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of service connection for a heart condition in an August 1999 rating decision; the Veteran did not file a timely appeal and no new and material evidence was received during the applicable appeal period.

2.  Since the August 1999 rating decision, evidence received has been cumulative or redundant of evidence of record at the time of the prior denial, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  Competent evidence of record does not link the Veteran's heart disorder with active duty.

4.  Competent evidence of record does not link the Veteran's phrenic nerve paralysis to active duty and does not reflect that phrenic nerve paralysis was caused or aggravated by a service-connected disability.

5.  The maze procedure, performed in August 2007, to treat the Veteran's atrial fibrillation, was not performed by a VA employee and did not occur in a facility over which the Secretary of VA has jurisdiction.


CONCLUSIONS OF LAW

1.  The August 1999 rating decision denying service connection for a heart condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  Because evidence received since August 1999 is not new and material, the claim of service connection for heart condition is not reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2013).

3.  A heart disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  Phrenic nerve paralysis was not incurred in or aggravated by service, and has not been caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2013).

5.  The criteria for compensation under the provisions of 38 U.S.C. § 1151 for atrial fibrillation and phrenic nerve paralysis as a result of a maze procedure in August 2007 are not met.  38 U.S.C.A. §§ 1151, 1701, 1703, 5107 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court has held that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial. 

In a pre-adjudication letter dated in August and October 2008, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  These letters also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection. In addition, the letters met the notice requirements set out in Dingess.  In addition, the August 2008 letter included the notification regarding his petition to reopen his claim for entitlement to service connection for a heart disorder as set out in Kent.

Neither the Veteran nor his representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that these notice letters comply with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claims. 

With regard to the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for atrial fibrillation and phrenic nerve paralysis, this claim is being denied as a matter of law.  As such, the duties to notify and assist do not arise with regard to this claim.  38 C.F.R. § 3.159(b)(3)

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
	
In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ('Virtual VA or VBMS ') portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

Post-service private and VA medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

The Veteran was not afforded a VA examination in connection with his petition to reopen his claim for entitlement to service connection for a heart disorder.  The Board notes that VA is not required to provide a medical examination to a Veteran seeking to reopen a previously and finally disallowed claim unless new and material has been presented.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); cf. Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raises a reasonable possibility of substantiating the claim).  The Veteran in this case is not entitled to a VA examination for this claim as new and material evidence was not submitted and, as discussed further below, does not raise a reasonable possibility of substantiating the claim even with VA's assistance.  Shade, 24 Vet. App. at 116-18.

In addition, the Veteran was not provided with VA examinations for his claims for entitlement to service connection for a heart disorder and phrenic nerve paralysis; however, as there is no competent evidence that his atrial fibrillation or phrenic nerve paralysis is related to service, VA examinations are not necessary.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

VA provided the Veteran the opportunity to have a hearing.  The appellant testified before the undersigned Veterans Law Judge in September 2011.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, while the during the hearing, it was clear from the testimony that the Veteran was aware of the requirements to substantiate a claim for entitlement to service connection, and the Veterans Law Judge ensured that the Veteran and his representative knew the difference in the evidence needed to substantiate his claims for compensation under 38 U.S.C.A. § 1151.  In addition, the Veterans Law Judge inquired about outstanding medical evidence and dates of treatment.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) extant at the time of the hearing.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). The Board remanded this case in April 2013 in order to request that the Veteran provide release forms for all private treatment he received for his heart disorder and phrenic nerve paralysis, and to obtain all current VA medical records.  The Veteran responded with release forms in May 2013, and all private medical records indicated in these forms were obtained and associated with the record.  In addition, the Veteran's VA medical records have been associated with the record.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Claim to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  '[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.'  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the 'last final disallowance' of a claim was the denial of a request to reopen).  The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

'[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence.  'Rather, it is simply 'a component of the question of what is new and material evidence,' and should be informed by the question of whether the 'evidence could, if the claim were reopened, reasonably result in substantiation of the claim.'  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required 'as to each previously unproven element of a claim.'  Id. at 120. Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Moreover, all evidence received subsequent to a final decision is considered credible for the purposes of reopening a claim.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the claim in August 1999 based on the fact that, although there was evidence of a current heart condition-atrial fibrillation with pacemaker placement-there was no medical or lay evidence to show that that condition was incurred in or aggravated by active military service.  New and material evidence addressing this basis for denial is required to reopen the claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Since August 1999, the evidence submitted has included VA medical records reflecting treatment from November 2000 through December 2013; however, while these records reflect ongoing treatment for the Veteran's atrial fibrillation, they do not link this disorder with his military service.  Several private medical records are also part of the present record.  Records from Methodist Medical Center of Oak Ridge, Tennessee reflect treatment from August 2004 through June 2013, for various medical concerns including treatment for obstructive sleep apnea, chest pain, bronchitis, knee pain, and his August 2007 surgery for atrial fibrillation.  None of these records presents a nexus between his atrial fibrillation and his time on active duty.  Records from East Tennessee Pulmonary Associates reflect treatment for follow up of the Veteran's August 2007 surgery and phrenic nerve paralysis from October 2007 to May 2008.  Records from Parkway Cardiology Associated show that the Veteran received ongoing treatment for his atrial fibrillation, among other things.  While these records are new, as they were not before the Board at the time of the August 1999 rating decision, they are not material as they  do not link the Veteran's cardiac disorder with his time on active duty.  In fact, at his hearing, he clarified that he was not arguing for entitlement to service connection for atrial fibrillation.  As such, the medical and lay evidence does not provide the necessary substantiation to reopen the Veteran's claim for entitlement to service connection for a heart disorder, and does not directly addresses the reason the claim was previously denied on the last adjudication in August 1999.  This evidence is inconsistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.

The Board accordingly finds that new and material evidence has not been received to reopen the claim of service connection for a heart condition.  Hence, the appeal of this issue is denied.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b). 

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  More recently, the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has filed a claim for entitlement to service connection for phrenic nerve paralysis.  However, at his hearing, the Veteran indicated that he did not attribute this disorder with his active duty service; rather, he contended that it was a result of a surgery recommended to him by the VA to treat his atrial fibrillation.  The Veteran underwent this surgery at a private hospital and has claimed entitlement to compensation for phrenic nerve damage under the provisions of 38 U.S.C.A. § 1151.  

Service treatment records do not reflect any treatment for this disorder.  

Private medical records reflect that the Veteran's phrenic nerve paralysis is a result of surgery performed in August 2007for atrial fibrillation at the Methodist Medical Center of Oak Bridge, Tennessee.

Therefore, as there is no medical or lay evidence linking the Veteran's phrenic nerve paralysis to active duty, entitlement to service connection on a direct basis must be denied.  38 C.F.R. § 3.303.

The Veteran has claimed that his phrenic nerve paralysis is secondary to treatment for his atrial fibrillation.  

Service connection is provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation. 38 C.F.R. § 3.310(b).   

Additionally, 'compensation' under 38 U.S.C.A. § 1151 includes benefits payable for conditions secondary to or proximately the result of the § 1151 disability under 38 C.F.R. § 3.310.  VAOPGCPREC 8-97 (1997); see also Smith v. Shinseki, 24 Vet. App. 40, 49 (2010) (outlining the elements for establishing disability incurred on a secondary basis); Allen v. Brown, 7 Vet. App. 439, 446 (1995) (finding that 38 C.F.R. § 3.310 is derived from the general statutory provisions authorizing compensation, i.e., 38 U.S.C. §§ 1110 and 1131).  Therefore, benefits may also be awarded under 38 U.S.C.A. § 1151 for a current disability that is proximately due to or the result of a § 1151 disability.  Id.

However, Veteran's claim for entitlement to service connection for atrial fibrillation was denied and his petition to reopen this claim is also being denied herein.  In addition, entitlement to compensation under 38 U.S.C.A. § 1151 for atrial fibrillation is being denied in the present decision.  Accordingly, there is no legal basis of entitlement to secondary service connection for phrenic nerve paralysis. Therefore, with respect to the claim of secondary service connection, application of the law to the facts is dispositive, and the appeal must be denied because there is no entitlement under the law to the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

As the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.

1151 claims

Under the applicable criteria, compensation under 38 U.S.C.A. § 1151 shall be awarded for a Veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a Veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished him or her under any law administered by VA, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a).

To determine whether a Veteran has an additional disability, VA compares the condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the condition after such care, treatment, or examination. VA considers each involved body part separately. 38 C.F.R. § 3.361(b) (2013).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that the Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless the VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, his representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The term 'facilities of the Department' includes facilities over which the Secretary has direct jurisdiction; Government facilities for which the Secretary contracts; and public or private facilities at which the Secretary provides recreational activities for patients receiving care under 38 U.S.C.A. § 1710 (hospital, nursing home, and domiciliary care).  See 38 U.S.C.A. § 1701(3)(A).

Under 38 C.F.R. § 3.361(f), the following are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C.A. § 1151(a):

(1) Hospital care or medical services furnished under a contract made under 38 U.S.C. § 1703.  (2) Nursing home care furnished under 38 U.S.C.A. § 1720. (3) Hospital care or medical services, including examination, provided under 38 U.S.C.A. § 8153 in a facility over which the Secretary does not have direct jurisdiction.

In this case, the underlying facts are not in dispute.  The Veteran contends that he is entitled to compensation under 38 U.S.C.A. § 1151 on the basis that the VA recommended that he undergo a procedure referred to as a "maze" procedure to treat his atrial fibrillation, and that his phrenic nerve paralysis is a result of this procedure. 

The record reflects that, prior to his August 2007 surgery, the Veteran was treated by the VA and Methodist Medical Center of Oak Ridge, Tennessee, for atrial fibrillation, among other cardiac issues.  A June 2007 VA medical record shows that a VA provider noted that surgical maze was one option for the Veteran's continued difficulties with atrial fibrillation, but that this procedure was not provided by the VA.  Private medical records show that the procedure was conducted in August 2007 by a private physician at the Methodist Medical Center of Oak Ridge, Tennessee.  The Veteran was found to have phrenic nerve paralysis following this procedure.

The Board finds that, in this case, the claims for entitlement to compensation under 38 U.S.C.A. § 1151 for atrial fibrillation and phrenic nerve paralysis fail as a matter of law because the procedure at issue was performed at a non-VA facility by a non-VA employee.  The Board acknowledges that VA recommended this procedure as one option to treat the Veteran's atrial fibrillation, and noted that the VA could not provide this treatment, but that it could be performed at other local institutions.   

The Veteran's claim appears to be based upon the contention that the private provider was acting at the behest or as an agent of, or under a contractual obligation to the VA in performing this procedure.  However, the evidence does not reflect that such is the case.  While VA medical records reflects that a VA physician discussed the procedure with the Veteran as one of the available options to treat his atrial fibrillation, there is no evidence that VA requested the private provider to act on it behalf.  In addition, even if it could be construed that there was some sort of contractual agreement between the two parties, 38 C.F.R. § 3.361(f) specifically excludes awards for benefits under 38 U.S.C.A. § 1151 for hospital care or medical services furnished by contract under 38 U.S.C.A. § 1703.  Under 38 U.S.C.A. § 1703 the Secretary may contract with non-Department facilities to furnish hospital care or medical service to a Veteran for treatment of a service-connected disability, a disability for which a Veteran was discharged or released from service or for a disability of a Veteran who has a total disability permanent in nature from a service-connected disability.  See 38 U.S.C.A. § 1703(1).  VA may also contract with non-Department facilities to provide medical services for treatment of a Veteran who has been furnished hospital care and requires medical service to complete treatment incident to such care or services and for hospital care for women Veterans.  See 38 U.S.C.A. § 1703(2), (4).

The statute and regulations on this point are clear-the additional disability must have been caused by a Department employee or in a Department facility.  Such is not the case here.  It is clear that the August 2007 surgery performed at the Methodist Medical Center of Oak Ridge, Tennessee does not meet the requirements under 38 U.S.C.A. §1151 that such medical services be provided in a Department facility.  Furthermore, the record does not reflect, and the Veteran does not contend, that the physician who performed the surgery at issue was under the direct ('day-to-day') jurisdiction of VA supervisors.  38 C.F.R. § 3.361(e).

Accordingly, any additional disability incurred due to surgery performed at the Methodist Medical Center of Oak Ridge, Tennessee is ineligible for compensation under 38 U.S.C.A. § 1151 as a matter of law, and the Board need not resolve the issue of whether any additional disability the Veteran may have was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of Methodist Medical Center of Oak Ridge, Tennessee since this is not a Department facility.  See 38 U.S.C.A. §§ 1151, 1701(3)(A).

In this case, it is the law and not the evidence that is dispositive.  Lacking legal merit, the Veteran's claim must be denied.  See generally Sabonis v. Brown, 6 Vet. App. 426 (1994).

In reaching the above conclusion, the Board expresses no opinion as to the merits of any civil tort claim that the Veteran may seek to bring against the private medical facility.

In concluding that the Veteran is not eligible for 38 U.S.C.A. § 1151 benefits, the Board has considered the recent United States Court of Appeals for the Federal Circuit (Federal Circuit) decision, Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013).  In this case, in which a Veteran fell and was injured in a bathroom in a VA facility, the Federal Circuit found that there was nothing to indicate that Congress intended to preclude compensation for injuries stemming from the VA's failure to properly install and maintain equipment necessary to provide healthcare services to Veterans.

The instant case can be clearly distinguished from the holding of the Federal Circuit in Viegas.  In Viegas, the injury occurred on site at the VA facility.  In the instant case, the Veteran's alleged injuries are the result of surgery performed on the premises of a private facility.  The holding in Viegas specifically noted that section 1151 does not extend to the 'remote consequences' of hospital care or medical treatment provided by the VA.

As such, the claim for compensation under the provisions of 38 U.S.C. § 1151 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the competent evidence weighs against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

New and material evidence has not been received to reopen a claim of service connection for a cardiac disability; the claim is denied.

Entitlement to service connection for phrenic nerve paralysis, to include as secondary to atrial fibrillation, is denied.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a cardiac disability is denied.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for phrenic nerve paralysis is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


